DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0031977 to Goldenberg et al., in view of U.S. Patent Application Publication No. 2015/0153312 to Gonzalez et al. and Japanese Patent Publication No. JPH1148170A to Takenaka et al.
Claim 1: Goldenberg discloses a mobile robot 10 comprising:
a vehicle 130 having a secondary cell (“battery” disclosed in Paragraph [0097]) that outputs a first voltage, a first motor (“track driving mechanism” disclosed in Paragraph [0118]) driven by the first voltage, and a first circuit (inherent, the Office submits that based on the disclosure at Paragraph [0097] in which “The power module 20 includes battery and multiple voltage DC-DC converters, and provides all the voltages and the power for the entire robot,” it would be obvious to those having ordinary skill in the art that a circuit exists to transmit power from the battery to the “track driving mechanism” in order to provide power for the track 130) that supplies electric power of the secondary cell to the first motor; and
a robot 24, 26, 28 having a robot arm 26, 28, a second motor (“motor” and “motors” disclosed at Paragraph [0101]) that drives the arm 26, 28, and a second circuit that supplies the electric power of the secondary cell to the second motor (inherent, the Office submits that based on the disclosure at Paragraph [0097] which is provided in a parenthetical above, it would have been obvious to those having ordinary skill in the art that a separate circuit exists to transmit power from the battery to the second motor in order to provide power for the robot arms 26, 28 when the robot arms 26, 28 need be manipulated, which isn’t necessarily related to operation of other aspects of the mobile robot, such as the vehicle), and coupled to the vehicle 130.
Goldenberg doesn’t necessarily disclose the following three (3) limitations recited in Claim 1:
- “wherein the second circuit has a voltage conversion unit that mutually converts the first voltage and the second voltage”;
- a second circuit which “supplies regeneration power of the second motor to the secondary cell”; and
- wherein the “second voltage [is] different from the first voltage.”
As to the first and third points (“wherein the second circuit has a voltage conversion unit that mutually converts the first voltage and the second voltage” and wherein the “second voltage [is] different from the first voltage”), Paragraph [0118] of Goldenberg discloses “The power module 20 includes battery and multiple voltage DC-DC converters, and provides all the voltages and the power for the entire robot.”  Further, Paragraph [0068] of Gonzalez is found to be very relevant and discloses:
“The vehicle 10 can include a power system 89 that include a battery 90. A low voltage converter 91 (e.g., 5V DC) can provide power to the electronics of the system (e.g., the microcontroller, wireless communication system, sensor modules, etc.). A second converter 92 can be used to provide higher voltages (e.g., 12V DC) to other systems of the vehicle (e.g., motors). As such, the vehicle power module can include either rechargeable or non-rechargeable batteries. Alternatively, in a configuration that includes a tether, the power module can receive power from an outside source from the tether. A single power module can be provided that conditions the power for all the other modules on the vehicle that require power. A plurality of power modules can also be provided such that each module that requires power can have a power module associated with it so that each module can condition and deliver power to its respective module. The power modules can also be integrated into each of the modules that require the power, for example.”
  
With respect to the second point (a second circuit which “supplies regeneration power of the second motor to the secondary cell”), the Office turns to Takenaka which teaches a mobile robot in which regeneration power generated by an electric motor is returned to a battery (see the attached machine translation).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that the second motor (of Goldenberg) for the robot arm and the first motor for the vehicle track 130 would require different voltages because the functions of the vehicle and the robot arm are very much different, and that it would have been further obvious to those having ordinary skill in the art, in view of the Gonzalez teaching, to modify the mobile robot 10 disclosed by Goldenberg such that a voltage conversion unit similar to the voltage converters taught by Gonzalez is provided to convert a first voltage from the secondary cell (the battery of Goldenberg) to the second voltage for the second motor, in order to supply appropriate power to both the first and second motors.
Furthermore, in view of the Takenaka teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mobile robot disclosed by Goldenberg, as modified by Gonzalez above, such that the second circuit supplies regeneration power of the second motor to the secondary cell, in order to conserve power of the mobile robot in an austere working environment.
Claim 2: Because Takenaka teaches regenerative power generated by a motor which is returned to a robot’s battery, and in view of the modification described above in the rejection of Claim 1 in which a second motor disclosed by Goldenberg supplies regenerative power to the battery (based on the Takenaka teaching), and because the voltage conversion unit is provided between the battery and the second motor, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that the voltage conversion unit converts from the first voltage into the second voltage in a first mode in which the electric power of the secondary cell is supplied to the second motor and converts from the second voltage into the first voltage in a second mode in which the regeneration power of the second motor is supplied to the secondary cell, in order to appropriately re-charge the secondary cell.
Claim 3: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to design the disclosed “control unit” of Goldenberg so that it controls operation of the voltage control unit to switch between the first mode and the second mode, in order to appropriately manage power being delivered and received by the secondary cell.
Claim 4: Paragraph [0108] of Goldenberg discloses “There may also be a module for automatically controlling specific functions of the gripper arm such as an automatic stow motion or an automatic deploy function, as well as automatically grasping and changing tools from the tool box. This auto grasping module includes a processor and a plurality of sensors such as force and tactile sensors (italics used for emphasis).”  Based on this cited disclosure, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to attain the mobile robot according to claim 3 (based on the modifications described above in the rejections of Claims 1-3), wherein the robot has an operating state sensor (e.g., a position sensor) that senses an operating state of the robot arm, and the control unit controls the operation of the voltage conversion unit based on a sensing result of the operating state sensor, in order to prevent overloading of the motors when the robot arm is in a fully retracted position or a fully extended position.
Claim 5: According to a broadest reasonable interpretation, the limitation recited in Claim 5 is understood to mean that the “control unit” controls the “voltage conversion unit” when the “robot arm” is in operation.  Goldenberg, as modified by Gonzalez and Takenaka in the rejection of Claims 1-3 above, discloses the mobile robot according to claim 3, wherein the control unit controls the operation of the voltage conversion unit based on an operation time of the robot arm.  
Claim 6: Goldenberg discloses wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28.  Paragraph [0090] of Goldenberg discloses “external components such as a large gripper arm, small gripper arm and PTZ arm are upwardly compatible meaning that if the arm is sized for a particular size of chassis it will work with that sized chasses and larger chassis.”  In other words, Goldenberg provides motivation for using a smaller robot arm on a larger robot.  For embodiments in which a gripper arm is smaller or larger than a PTZ arm (and would likely require a second motor with sufficiently different power requirements), the Office finds that, in view of Goldenberg, as modified by Gonzalez and Takenaka in the rejection of Claim 1 above, it would have been obvious to those having ordinary skill in the at the time of filing to attain the mobile robot according to claim 1, wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28, and a plurality of the voltage conversion units are respectively provided for the second motors, in order to simultaneously supply a different amount of power to the different second motors.
Claim 7: Goldenberg discloses wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28.  Paragraph [0090] of Goldenberg discloses “external components such as a large gripper arm, small gripper arm and PTZ arm are upwardly compatible meaning that if the arm is sized for a particular size of chassis it will work with that sized chasses and larger chassis.”  The Office finds that, in view of Goldenberg, as modified by Gonzalez and Takenaka in the rejection of Claim 1 above, it would have been obvious to those having ordinary skill in the at the time of filing to attain the mobile robot according to claim 1, wherein the robot arm has a plurality of the arms 26, 28 and a plurality of the second motors respectively driving the arms 26, 28, and the respective second motors are electrically coupled to the same voltage conversion unit, in order to supply a same amount of power for similarly-sized motors that power similar-sized robot arms.
Claim 8: Goldenberg, as modified by Gonzalez and Takenaka in the rejection of Claim 1 above, discloses the mobile robot according to claim 1, wherein the robot has a base 20 supporting the robot arm, and the voltage conversion unit is placed within the base 20.
Claim 9: Goldenberg, as modified by Gonzalez and Takenaka in the rejection of Claim 1 above, discloses the mobile robot according to claim 1, wherein the robot has a base 24 supporting the robot arm, and the voltage conversion unit is placed outside of the base 24.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0031977 to Goldenberg et al., in view of U.S. Patent Application Publication No. 2015/0153312 to Gonzalez et al. and Japanese Patent Publication No. JPH1148170A to Takenaka et al., as applied to Claim 1 above, and further in view of Korean Patent Publication No. KR20110140017A to Kim.
Claim 10: The combination of Goldenberg, Gonzalez, and Takenaka does not appear to disclose a regeneration resistor part.
Kim teaches a control device of an industrial robot and a regenerative power control device are provided to save the energy by recycling a regenerative power as a power source using a resistor (see the abstract).
In view of the Kim teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the mobile robot disclosed by Goldenberg, as modified above by Gonzalez and Takenaka in the rejection of Claim 1, such that the vehicle has a regeneration resistor part that converts the regeneration power of the first motor into heat, as taught by Kim, in order to save the energy by recycling a regenerative power as a power source using a resistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658